Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification

    PNG
    media_image1.png
    223
    486
    media_image1.png
    Greyscale

[0025] …

    PNG
    media_image2.png
    284
    483
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    249
    480
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    291
    606
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    301
    617
    media_image5.png
    Greyscale

Objection is made to the specification for minor informalities.  In ¶ [0008], the passage,  

    PNG
    media_image6.png
    152
    488
    media_image6.png
    Greyscale

is confusing insofar as it refers to dividing of a flow rather than separation of the flow channel from the chambers by the partitions.  The term “divide” as applied is problematic in this case:  If the partitions divide any structure, they would divide the tank into an additive chamber, a flow channel, and a processing chamber.  The examiner suggests that the following amendment clarifies the disclosure without introducing new matter.
the weir system having a flow channel between two partitions and fluidly connecting the processing chamber to the additive chamber, wherein the flow channel is divided from the additive chamber by a first partition and divided from the processing chamber by a second partition, i.e., the first partition separates the additive chamber from the flow channel and the second partition separates the flow channel from the processing chamber, wherein the additive chamber comprises a solids-absorbing material disposed therein.  

In the course of carefully considering the examiner’s suggestion, please note that the region indicated below would constitute a portion of the processing chamber and not a part of the flow channel insofar as it does not lie between the two partitions.  The examiner believes such an understanding is not inconsistent with and fully supported by the original disclosure, e.g., ¶ [0025].


    PNG
    media_image7.png
    218
    224
    media_image7.png
    Greyscale
	
    PNG
    media_image8.png
    87
    108
    media_image8.png
    Greyscale

Furthermore, consistent with the foregoing remark, the examiner suggests amending the last sentence of ¶ [0025], to wit,

    PNG
    media_image9.png
    93
    486
    media_image9.png
    Greyscale

as follows:
An opening 118 between the second partition 114 the bottom of the first partition 112 fluidly connects the additive chamber 106b to the flow channel 116 of the weir system 110.

Objection is made to the specification for other minor informalities separate and apart from those noted above:
At [0025], the phrase “an additive [sic, a processing] chamber 106a and a processing  [sic, an additive] chamber 106b” is recited where it appears from the context of those paragraphs that “a processing chamber 106a and an additive chamber 106b” was intended.
sic, 106a]” is once recited where it appears that “processing chamber 106a” was intended.
		Correction is required.

Objection to the Drawings
	Objection is made to Fig. 5 of the drawings for it appears that it depicts prior art previously disclosed in at least US 201801483731 published 5/31/2018, but which Fig. does not bear the label “PRIOR ART.”
	At left below are portions of the disclosure of the pending application published as US 20200171478.  At right below are portions of the prior art disclosure of US 20180148373.  Note that neither of the two chambers 106a, 106b is depicted in Fig. 5.  A comparison of the two disclosure excerpts shows that no subject matter depicted in Fig. 5 of this application was not fully supported by prior art ‘373.  Accordingly, the legend PRIOR ART must be added to Fig. 5 of this pending application.


    PNG
    media_image10.png
    162
    486
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    257
    403
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    176
    486
    media_image12.png
    Greyscale
   
    PNG
    media_image13.png
    255
    403
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    668
    606
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    512
    508
    media_image15.png
    Greyscale

Claim Rejections Not Based on Prior Art – Claim Scope Clarity
Claim 1:

    PNG
    media_image16.png
    271
    862
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    291
    606
    media_image17.png
    Greyscale

Claims 1 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Although the body of claim 1 does not require the presence of a material capable of exchanging ions, such as AMBERLITE ion exchange resin2 or aluminosilicate-type inorganic ion exchanging zeolite,3 or as disclosed in this case, molten salt, Claim 1 

    PNG
    media_image18.png
    158
    623
    media_image18.png
    Greyscale

That is, it is unclear what additional structural element the adjectival phrase “ion exchange” imposes on a tank otherwise meeting the limitations of the body of claim 1.
	Please note that no dependent claim resolves this unreasonable degree of claim scope imprecision.  Even claim 2 requiring that the solids-absorbing material comprise a material that selectively absorbs solids from molten salt in the additive chamber does not resolve the question because solids in a molten salt composition are not necessarily ions, as shown, for example by US 20210061654 to McFarland at ¶ [0117]:

    PNG
    media_image19.png
    260
    403
    media_image19.png
    Greyscale



Rejection for Failing to Provide an Enabling Disclosure 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Each of claims 1 – 15 is limited in part by a “solids-absorbing material.”  While the original disclosure describes at least one function of the material, i.e., to selectively absorb solids from molten salt in the additive chamber, and at least one location at which the material may be found, e.g., at the bottom of the additive chamber or within a porous container, the original disclosure does not identify the chemical or structural composition of the material, or a commercial source for obtaining such material, or the manner by which one of skill might prepare such material from others known and available materials.  As such, applicant has not put a person having ordinary skill in the 
While the prior art, e.g., USP 6534120 to Ozawa (Hoya Corp) discloses a lamination type filter 13 for removing solids from a molten salt or filter 21, 

    PNG
    media_image20.png
    853
    1034
    media_image20.png
    Greyscale

    PNG
    media_image21.png
    899
    1094
    media_image21.png
    Greyscale

or USP 3933127 to Arps disclosure of an inclined screen 211 (col 10 line 46), or disclosure in USP 3336731 to Phillips of a filter for removing particles from molten salt (paragraph bridging col 3 and 4), there is no evidence of record suggesting that the term “solids-absorbing” is an art-recognized expression meaning “solids-removing” or “solids-filtering” or “solids capturing” as one might use in connection with a filtration-based device such as Ozawa’s filter 13.  
	There does not appear to be any disclosure in this application of eh solids-absorbing material being a structural filter, such as a depth filter or membrane.

Prior Art Cited of Interest
	USP 3385759 to Bettis.


    PNG
    media_image22.png
    754
    854
    media_image22.png
    Greyscale

US 20150152344 describes an outlet weir 118 in a molten salt 102 tank 100.

    PNG
    media_image23.png
    1052
    738
    media_image23.png
    Greyscale

	
US 20130219965 to Allan describes a continuous countercurrent ion exchange process for chemically tempering glass.

USP 3441398 is cited for general background information.

Indication of Allowable Subject Matter
	Claims 1 – 15 are not rejected over prior art.  They would be allowable if amended to overcome the §112 rejections noted above.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Available as a “printed publication” through 35 USC §102(a)(1).  On this record, there is insufficient basis to conclude that the §102(b)(1)(A) exception applies for want of evidence that the ‘343 applicants learned of the Fig. 4B disclosure from Timmons, the only inventor common to both the pending application and the ‘343 disclosure, or that the §102(b)(1)(B) exception applies..
        2 See, for example, USP 2888495 to Kissling at col 6 lines 54-56.
        3 See, for example, US 20050181931 to Mouri at ¶  [0010].